Citation Nr: 9911295	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96 - 32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability. 

Entitlement to service connection for arteriosclerotic 
heart disease with myocardial infarction. 



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of February 1996 
and May 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

Although a personal hearing before a traveling Member of 
the Board was scheduled at the RO in November 1998, the 
veteran failed to appear or to request that such hearing be 
rescheduled.  The Board will address the issues on the 
current record.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is 
addressed in the Remand portion of this decision.. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Arteriosclerotic heart disease with myocardial 
infarction was not manifest during active service, at the 
time of service separation examination, or at any time 
prior to April 1992, and arteriosclerosis or 
cardiovascular-renal disease, including hypertension, was 
not manifest during the initial postservice year.  


CONCLUSION OF LAW

Arteriosclerotic heart disease with myocardial infarction 
was not incurred in or aggravated by active service, and 
the service incurrence of arteriosclerosis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Arteriosclerotic Heart Disease with 
Myocardial Infarction

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that 
the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA 
to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In 
that connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran and 
that he has been afforded a personal hearing before a 
Hearing Officer at the RO in February 1997.  On appellate 
review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

The veteran's service entrance examination revealed no 
abnormalities of the heart, lungs, or cardiovascular 
system.  The veteran stood 5 feet, 7 and 1/4 inches tall, 
weighed 172 pounds, his blood pressure was 138/70, and a 
chest X-ray was negative.  Six days after entering service, 
the veteran complained of "heart pains," asserting that 
his high school teacher told him he had a heart murmur 
although he had never seen a physician.  Examination was 
negative and he was 
returned to duty.  The veteran was again seen three weeks 
later with similar complaints and history, and was referred 
for examination to rule out heart disease.  A cardiology 
consultation revealed a Grade II/IV systolic murmur without 
mitral insufficiency, an electrocardiogram was negative, 
and the veteran's complaints of chest pain were determined 
to be due to his [lack of] conditioning.  The diagnoses 
included innocent mitral flow murmur, with no evidence of 
heart disease, and the veteran was returned to full duty.  
The veteran was again seen in December 1969 and in March 
1970 for complaints of chest pain on exertion.  Examination 
in December 1969 was negative, while a full work-up in 
March 1990, including another electrocardiogram and a chest 
X-ray, disclosed a non-diastolic murmur without functional 
impairment, the electrocardiogram was within normal limits 
and chest X-ray revealed no cardiac abnormality.  The 
veteran's service separation examination, conducted in June 
1971, disclosed that the veteran stood 5 feet, 9 inches 
tall and weighed 190 pound.  His blood pressure was 138/70, 
a chest X-ray was negative, and examination revealed no 
abnormalities of the heart, lungs, or cardiovascular 
system.

The veteran's original claim for VA disability compensation 
and pension benefits, received at the RO in February 1990, 
made no mention of a heart disability.

Thereafter, the RO obtained and reviewed hospital summaries 
and treatment notes from Ohio State University Hospital 
dated in March 1977 and in March 1978; a report of 
electromyographic examination from Mt. Carmel Hospital 
dated in November 1974; hospital summaries and treatment 
notes from Mt. Carmel Hospital dated in August 1974, in 
February 1985, and from September to October 1980; hospital 
summaries and treatment notes from Riverside Methodist 
Hospital dated in September 1984; medical records from 
Thomas T. Vogel, MD, dated from August 1974 to October 
1981; a report from Michael A. Forman, Ph.D., dated in 
September 1984; VA outpatient clinic records dated from 
August 1989 to June 1991; and a report of VA examination 
conducted in April 1990.  
None of those documents disclosed any complaint, treatment, 
findings or diagnosis of arteriosclerotic heart disease or 
myocardial infarction. 

A personal hearing was held at the RO in November 1991 in 
connection with the veteran's claim for VA nonservice-
connected pension benefits based on permanent and total 
disability.  No mention was made of a cardiac or 
cardiovascular disability.  A transcript of the testimony 
is of record.

The first evidence of arteriosclerotic heart disease or 
myocardial infarction is dated in April 1992, more than 20 
years after final service separation.  At that time the 
veteran was hospitalized with a diagnosis of coronary 
artery disease [arteriosclerotic heart disease] and a 
myocardial infarction.  The hospital summary shows that the 
veteran reported no prior cardiac history.

By RO letter of July 1996, the veteran was asked if he knew 
or any physician, private or VA, who had treated him for 
organic heart disease or hypertension within one year of 
service separation on July 15, 1971, and if so, to provide 
his name and address to the RO.  No response was received 
to that letter.  

At his personal hearing held at the RO in February 1997, 
the veteran testified that he had a heart disability during 
active service, but acknowledged that such belief was based 
upon chest pains on exertion.  He further testified that 
nothing was found on medical examination; that he was never 
told by a physician in service that he had a heart 
condition; that he was given no medication; that he was not 
sure if he subsequently experienced palpitations; and that 
he was told he had heart problems in 1974 after being shot.  
He stated that he assumed that his chest pains in service 
were a sign of heart disease, but had no medical statements 
or other evidence confirming that belief.  A transcript of 
the testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, 
including arteriosclerosis and cardiovascular-renal 
disease, including hypertension, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).

In the alternative, the chronicity provisions of  38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

The record in this case shows that a cardiac or 
cardiovascular disorder, including arteriosclerotic heart 
disease or myocardial infarction, were not manifest during 
active service, on service separation, within the initial 
postservice year, or at any time prior to April 1992, more 
than 20 years following final service separation.  Further, 
cardiovascular-renal disease, including hypertension, was 
not manifested when manifest during active service, on 
service separation, or to a compensable degree within the 
initial post service year.  Further, as the evidence of 
record does not demonstrate that the veteran had 
arteriosclerotic heart disease, a myocardial infarction, or 
any other cardiac or cardiovascular disability during 
active service or during an applicable presumptive period, 
the principle of continuity is not applicable to this 
appeal.

Although the veteran has offered testimony and written 
statements contending that his chest pains on exertion 
experienced during basis training at Parris Island in 
November and December 1969 and at Camp Lejeune in March 
1970 were evidence of a heart condition, the medical 
evidence of record, which includes electrocardiograms, 
chest X-rays, and a cardiology consultation for no evidence 
of heart disease or other cardiac or cardiovascular 
disability.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it 
cannot be probative.  The Board further notes that the 
veteran has not submitted competent medical evidence or 
opinion that links or relates his arteriosclerotic heart 
disease and myocardial infarction shown long after service 
separation with any trauma or pathology shown in service or 
within any applicable period following service separation.  

Further, the record shows that the veteran's original claim 
for VA disability compensation benefits, received at the RO 
in February 1990, makes no mention of a heart disability.  
To the same point, no mention was made of a heart condition 
in the veteran's testimony at a personal hearing held at 
the RO in November 1991.  Although the veteran testified at 
his personal hearing held at the RO in February 1997 that 
he had a heart disability during active service, he 
indicated that such was an assumption based on his belief 
that his chest pains in service were a sign of heart 
disease.  He further testified that nothing was found on 
medical examination during service; that he was never told 
by a physician in service that he had a heart condition; 
that he was given no medication; and that he was "not 
sure" if he subsequently experienced palpitations.  The 
Board finds that, while the veteran's testimony is credible 
regarding his complaints of chest pains in service, there 
is no competent medical evidence that the veteran had 
arteriosclerotic heart disease or other cardiac or 
cardiovascular disability during active service, on service 
separation, within the initial postservice year, or at any 
time prior to April 1992, more than 20 years following 
final service separation.

Based upon the absence of competent medical or other 
evidence showing that the veteran's arteriosclerotic heart 
disease or myocardial infarction was incurred or aggravated 
during active service, the appeal is denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for arteriosclerotic heart disease with 
myocardial infarction is denied.  


REMAND

Whether New and Material Evidence has been submitted to 
Reopen a Claim of Entitlement to Service Connection for An 
Acquired Psychiatric Disability

The record shows that an RO rating decision of February 
1991 denied entitlement to service connection for an 
acquired psychiatric disability.  The veteran failed to 
initiate an appeal and that decision became final after one 
year.

Thereafter, RO rating decisions of September 1994, November 
1994, and November 1995 determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for an acquired 
psychiatric disability.  The veteran failed to initiate an 
appeal and those decisions became final after one year.

In April 1996, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric 
disability by submitting additional evidence.  A rating 
decision of May 1996 determined that the additional 
evidence submitted since the unappealed rating decision of 
November 1995 was not both new and material to the issue of 
service connection for an acquired psychiatric disability, 
giving rise to this appeal.

The appellant contends that the RO erred in failing to 
grant entitlement to service connection for an acquired 
psychiatric disability because it did not take into account 
or properly weigh the medical and other evidence of record.  
It is contended that he has submitted new and material 
evidence to reopen his claim for service connection for an 
acquired psychiatric disability, including annotated copies 
of portions of his service medical records, a May 1996 
letter from the Office of Pupil Personnel, Columbus Public 
Schools; his testimony at a personal hearing held at the RO 
in February 1997, and his service personnel and 
administrative records, including an abstract of a 
psychiatric evaluation done in connection with his 
separation from service.  It is further contended that he 
sustained psychic trauma as a result of consistent abuse 
while in the Marine Corps. 

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a 
claim under the provisions of  38 U.S.C.A. § 5108 (West 
1991), consideration must be given to all of the evidence 
submitted since the last final disallowance of the claim.  
In this case, the last final disallowance of the veteran's 
claim for service connection for an acquired psychiatric 
disability is the rating decision of November 1995.  
Governing law and regulations provide that the claim will 
be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) 
(1998).  Thus, the evidence received since the November 
1995 rating decision must be analyzed to determine whether 
it is sufficiently new and material to warrant reopening of 
the claim for service connection for an acquired 
psychiatric disability.

However, in the recent decision in  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Court expressly rejected 
the standard for determining whether new and material 
evidence had been submitted, as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) 
(1998) was the only correct standard. 

The cited regulation provides that:

New and material evidence means 
evidence which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits 
would be changed. The cited decision in  Hodge, id., 
invalidated the standard for new and material evidence 
under Colvin and its progeny, and the case must be remanded 
to permit the RO to adjudicate the new-and-material claim 
under  38 C.F.R. § 3.156(a) (1998).  Finally, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to 
be presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Board finds that the case must be Remanded to the RO 
for review and readjudication under the criteria for 
evaluating evidence submitted to reopen cases where a prior 
final decision on that issue is of record.  In order to 
avoid any additional delay in appellate review of this 
case, and to facilitate the RO's review of this appeal 
under the standard set out in  Hodge, id., it is noted that 
the Board's task of reviewing the record in this case was 
simplified by the fact that the RO failed to obtain the 
veteran's service personnel and administrative records 
prior to May 1998.  Those records include the clinical 
abstract of a psychiatric examination of the veteran 
conducted by a service psychiatrist in May 1971 which was 
relied upon in the administrative separation of the veteran 
from service, as well as records of disciplinary actions 
and procedural actions taken in connection with that 
administrative separation.  

Governing regulations provide that each disabling condition 
shown by a veteran's service records, or for which he seeks 
a service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under 
a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) 
(1998).  

Portions of the additional evidence submitted have never 
been reviewed by agency decision makers.  In addition, the 
Board notes, without deciding, that such evidence provides 
the first evidence of the psychiatric interview, history 
and evaluation of the veteran which formed the basis for 
the finding of character and behavior disorder, diagnosed 
as sociopathic personality, which was the basis for the 
veteran's administrative separation from service.  Based 
upon these facts, the Board finds that the additional 
evidence submitted since the RO decision of November 1995 
denying service connection for an acquired psychiatric 
disability must be reviewed under the Hodge standard to 
determine whether it contains evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.156(a) (1998).  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  
No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all actions taken prior to returning the case 
to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the case is Remanded to the RO 
for the following actions:

1.  The RO must review the additional 
evidence submitted since the RO 
decision of November 1995 denying 
service connection for an acquired 
psychiatric disability under the Hodge 
standard to determine whether it 
contains evidence which bears directly 
and substantially upon the specific 
matter under consideration, is neither 
cumulative nor redundant, and by itself 
or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim 
as provided by  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.156(a) (1998).  

2.  If, upon further review of the 
additional evidence submitted since the 
RO decision of November 1995 denying 
service connection for an acquired 
psychiatric disability under the Hodge 
standard it is found that such evidence 
is both new and material, the veteran's 
claim for service connection for an 
acquired psychiatric disability must be 
reopened and the claim reviewed by the 
RO on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

